28 F.3d 109
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Christopher KNAPP, Defendant-Appellant.
No. 93-30372.
United States Court of Appeals, Ninth Circuit.
Submitted May 11, 1994.*Decided May 20, 1994.

Before:  HUG, D.W. NELSON, and FERNANDEZ, Circuit Judges.


1
MEMORANDUM**


2
Christopher Knapp appeals his 120-month sentence imposed following a guilty plea to being a felon in possession of a firearm in violation of 18 U.S.C. Sec. 922(g)(1).  Knapp contends that the district court failed to adequately explain its reasons for choosing a sentence at the top the applicable Guidelines range.  We assume without deciding that Knapp preserved this issue for appellate review, and we affirm.


3
We review de novo whether the district court adequately set forth reasons for imposing a sentence within the Guidelines range.   United States v. Johnson, 953 F.2d 1167, 1173 (9th Cir.), cert. denied, 113 S.Ct. 226 (1992).  Where, as here, the applicable Guidelines range is less than 24 months, the court is not required to set forth reasons for choosing a sentence within the range.   See United States v. Cervantes-Valenzuela, 931 F.2d 27, 29 (9th Cir.1991) (per curiam).


4
Here, the presentence report indicated that the Guidelines range was 110 to 137 months, but noted that the statutory maximum was 10 years, see 18 U.S.C. Sec. 924(a)(2), thus narrowing the actual range to 110-120 months, see U.S.S.G. Sec. 5G1.1(c)(1).  Because the applicable Guidelines range was only 10 months, the district court was not required to provide any reasons for selecting the 120-month sentence.  See Cervantes-Valenzuela, 931 F.2d at 29.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3